Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered September 13, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him to a term of 5 to 10 years incarceration, unanimously affirmed.
Defendant’s arrest arose out of a "buy and bust” operation. We find defendant’s contention that he was an agent of the undercover officer and therefore not culpable to be without merit. The issue of agency is for the jury to decide. (People v Lam Lek Chong, 45 NY2d 64, 74, cert denied 439 US 935.) Defendant personally took the undercover officer to co-defendant Vasquez and told Vasquez that the undercover officer "wants two.” Defendant acted as the conduit for the money and the drugs. As in People v Windley (78 AD2d 55, 58), "defendant’s over-all manner and actions substantiate that this was a well-choreographed, two-person drug operation, conducted by two street-wise entrepreneurs.” Concur—Milonas, J. P., Ross, Kassal, Smith and Rubin, JJ.